 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STEVEN WAYNE BONILLA,                              No. 2:18-cv-2356-MCE-EFB P
11                       Plaintiff,
12           v.                                          FINDINGS AND RECOMMENDATIONS
13    DOLLY McGEE, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. On September 5, 2018, the court found that plaintiff had failed to pay the $400

18   filing fee required by 28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and

19   submit the affidavit and trust account statement required by 28 U.S.C. § 1915(a). Accordingly,

20   the court ordered plaintiff to submit either the filing fee or the application required by § 1915(a)

21   within thirty days and warned him that failure to do so may result in this action being dismissed.

22   ECF No. 3. The time for acting has passed and plaintiff has not paid the filing fee or submitted

23   an application for leave to proceed in forma pauperis.

24          Accordingly, it is RECOMMENDED that this action be dismissed without prejudice.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, any party may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 2   objections shall be served and filed within fourteen days after service of the objections. The
 3   parties are advised that failure to file objections within the specified time may waive the right to
 4   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
 5   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: October 15, 2018.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
